The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 18 January 2022, is acknowledged.  Claims 18 and 38 are amended therein.  Claims 21 - 29 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 18 – 20 and 38 are available for active consideration.
REJECTIONS WITHDRAWN
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection set forth in the Action of 29 October 2021 is hereby withdrawn in light of Applicant’s amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Independent claims  18 and 38, and claims 19 and 20, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant has amended claims 18 and 38 to recite identical limitations directed to the bone chips of the invention having a “D50 particle size distribution from about 1.0 to about 5.0 mm.”  However, the Examiner notes that the convention in the art, as evidenced by Particle Size Distribution_ Particle Analyzers __ Microtrac, retrieved from the Internet at https://www.microtrac.com/knowledge/particle-size-distribution/#:~:text=Percentiles-%20are%20-denoted%20by%20the,is%20smaller%20than%201600%20%C2%B5m on 1 May 2022 (“Microtrac”), is to specify a single data point which, in the case of a D50 distribution, would mean that 50% of the particles have a size below the D50, and 50% would have a size above the D50 value (see also Applicant’s specification at ¶[0050]).  Thus, the use of a range (“from about 1.0 to about 5.0 mm”) is not the accepted procedure with such statistical measures and would inject uncertainty into the claim.  The Examiner would point out that the limitation’s recitation of an “about” qualifier for the limits of the claimed range is a further indication of deviation from accepted practice.  One of ordinary skill in the art would not know where in the range the D50 value would have to fall to be encompassed by the claim limitation.  Appropriate correction or cancelation is required.
To determine whether a claim is patentable over the prior art, the claim terms must first be construed.  Genentech v. Wellcome Foundation, 29 F.3d 1555, 1563-64, 31 USPQ2d 1161, 1167-68 (Fed. Cir. 1994); MPEP § 2164.04.  Claim terms must be given their broadest reasonable interpretation consistent with the specification; that is, their plain meaning, unless Applicant has otherwise defined the term or terms in question in the specification.  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  However, if Applicant elects to define specific claim terms, he/she must do so with reasonable clarity, deliberateness, and precision, and must set out his uncommon definition so as to give one of ordinary skill in the art notice of the change in meaning.  Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992).  
In the instant case, and in the interest of compact prosecution, the Examiner shall interpret the limitation in question as encompassing particle size distributions where the median size value falls within the claimed range, namely from about 1 to about 5 mm, as claimed.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 – 20 and 38 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2015/0306278 A1 to McKay, W., claiming priority to 25 April 2014, identified on the Information Disclosure Statement (IDS) filed 1 February 2019, cite no. 1 (USPATAPP) (“McKay ‘278”), in view of US 7,323,193 to Morris, J., et al., claiming priority to 14 December 2001 (“Morris ‘193”), and US 9,913,676 to Schlachter, K., et al., claiming priority to 14 November 2014 (“Schechter ‘676”).
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103(a).  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
The Invention As Claimed 
	Applicant claims a method of treating a bone cavity in a patient in need thereof, the method comprising implanting in the bone cavity of the patient an osteoinductive composition comprising a plurality of pressure treated, surface-demineralized fibrous bone chips, each surface demineralized fibrous bone chip having a BET surface area from 10 m2/gm to 35 m2/gm,  wherein the BET surface area of the demineralized fibrous bone chip is about 25% to about 85% greater after the pressure treatment than the BET surface of the demineralized bone chips, with a fully mineralized non-fibrous core and a demineralized fibrous surface layer attached to the fully mineralized core, wherein the pressure treated surface demineralized fibrous bone chips have a D50 particle size distribution from about 1.0 to about 5.0 mm, wherein the osteoinductive composition further comprises fully demineralized bone fibers, and wherein the osteoinductive composition is placed into a mesh bag.
	Applicant also claims a method of treating a bone cavity in a patient in need thereof, the method comprising implanting in the bone cavity of the patient an osteoinductive composition comprising a plurality of pressure-treated surface demineralized fibrous bone chips, each pressure treated surface demineralized fibrous bone chip having a BET surface area from 10 m2/gm to 35 m2/gm and having a fully mineralized non-fibrous core and a demineralized fibrous surface layer, wherein the fully mineralized core is attached to the demineralized fibrous surface layer, and the demineralized fibrous surface layer is not separated from the fully mineralized non-fibrous core by subjecting a plurality of surface demineralized bone chips to pressures from about 5,000 to about 10,000 psi to form the plurality of pressure treated surface demineralized fibrous bone chips, and wherein the pressure treated surface demineralized fibrous bone chips have a D50 particle size distribution from about 1.0 to about 5.0 mm.
The Teachings of the Cited Art 
McKay ‘278 discloses the preparation and use of a bone graft delivery device comprising a porous biodegradable graft body, the graft body comprising demineralized bone matrix (DBM) fibers and DBM powder (see Abstract), wherein the bone implant devices increase DBM content in the device, increase the surface area of the DBM, and uniformly distribute the DBM throughout the delivery device to enhance bone growth when the delivery device is implanted at a bone defect (see ¶[0011]), wherein the DBM material may be either fibrous, or may be non-fibrous, the non-fibrous having an average width substantially larger than the average thickness of the fibrous bone element, or an aspect ratio of less 50:1 to about 1000:1, and having shapes that are substantially regular, for example, triangular prism, sphere, cube, cylinder and other regular shapes, or irregular or random geometries, such as chips, shards, or powders (see ¶[0038]), wherein the bone material may be particulated, such as in bone powder or bone fiber form, which, when demineralized, the bone material may be made into a particulate before, during or after demineralization (see ¶¶[0041] – [0042]), wherein the bone particles have sizes from .025 to 2.0 mm (see ¶[0043]), wherein the bone matrix material used in the disclosed bone graft delivery device may be non-demineralized, demineralized, partially demineralized, or surface demineralized (see ¶[0048]), wherein the ratio of bone chips to bone fibers in the bone matrix material may be in the range of about 90:10 to about 10:90 (see ¶[0058]), wherein the bone matrix material is treated by methods, such as critical point drying (CPD), to maintain or increase the surface area of the bone (see ¶¶[0061] – [0063]), wherein the bone material so treated produces a BET surface area of from about 1 to about 5 m2/g, or from about 40 to about 100 m2/g, depending on the effect of the CPD process (see ¶[0067]), wherein the demineralized bone particles are dispersed in a porous biodegradable graft body, such as a pouch, container, etc. (see ¶[0046]; see also FIG. 4), wherein the disclosed bone graft delivery device comprises a porous biodegradable graft body having demineralized bone matrix (DBM) fibers disposed within the porous biodegradable graft body, and DBM powder disposed adjacent to, on or in the DBM fibers (see ¶¶[0072] – [0073]), wherein the porous biodegradable graft body is shaped as an insert, with a sealable opening disposed at an end of the insert to facilitate disposal of the graft material within the insert, the graft material comprising demineralized bone material comprising demineralized bone, fibers, powder, chips, triangular prisms, spheres, cubes, cylinders, shards or other shapes having irregular or random geometries, including “substantially demineralized,” “partially demineralized,” “surface demineralized,” or “fully demineralized” cortical and/or cancellous bone (see ¶[0078]; see also ¶[0041]), wherein the porous biodegradable graft body comprises a mesh sealed bag comprising pores at about 100 to about 200 microns (see ¶[0080]; see also ¶¶[0091], [0112]), and wherein the bone graft delivery device is used to fill a bone void by insertion into an opening in the defect until the defect is substantially filled  (see ¶[0115]; see also ¶¶[0141], [0145]).  The reference does not expressly disclose the use of an osteoinductive composition comprising bone chips with a fully mineralized non-fibrous core and a demineralized fibrous surface layer attached to the fully mineralized core, or bone chips bone chips having a D50 particle size distribution from about 1.0 to about 5.0 mm, wherein the BET surface area of the demineralized fibrous bone chip is about 25% to about 85% greater after the pressure treatment than the BET surface of the demineralized bone chips.  The teachings of Morris ‘193 and Schlachter ‘676 remedy those deficiencies.
Morris ‘193 discloses methods of making demineralized bone particles from autogenic, allogenic, or xenogenic bone, wherein the bone can be cortical, cancellous, or corticocancellous bone (see Col. 2, ll. 43 – 49), wherein the demineralized bone particles can be used as, or in, implants, for a variety of orthopedic procedures where they participate in the bone healing/repair process through one or more mechanisms such as osteogenesis, osteoinduction and osteoconduction (see Col. 5, ll. 30 – 34), wherein the demineralized bone particles possess a median length of from about 2 to about 300 mm (see Col. 5, ll. 10 – 15), wherein demineralized bone refers to bone containing less than 95% of its original mineral content (see Col. 2, ll. 16 - 20), wherein demineralization is accomplished according to known and convention al procedures, such as by acid demineralization, such that the strength of the acid solution, the shape and size of the bone and the duration of the demineralization procedure will determine the extent of demineralization (see Col. 3, ll. 5 – 15), wherein demineralized bone stock is subject to pressing, by techniques such as pressing the bone using a mortar and pestle, applying a rolling/pressing motion with a rolling pin, or pressing the bone between flat or curved plates (see Col. 4, ll. 45 – 51), wherein the pressure applied is, preferably, between about 5,000 to about 20,000 psi (see Col. 5, ll. 7 – 10), wherein a mass of demineralized bone particles has about 80 to about 95% wgt of the particles have a median length of from about 0.5 to about 15 mm (see Col. 5, ll. 10 – 15), and wherein the demineralized bone particles may be modified by incorporating in, or associating with, a variety of medically useful substances (see Col. 5, l. 54 – Col. 6, l. 30).
Schlachter ‘676 discloses demineralized bone matrix (DBM) compositions, devices and methods that allow osteogenesis, osteoinduction and/or osteoconduction (see Col. 1, ll. 64 – 66), wherein the compositions comprise a bone material that is hydrated for implantation to a target tissue site (see Col. 2, ll. 4 – 15), wherein the demineralized bone material is substantially demineralized, partially demineralized, or fully demineralized, so that part or all of the surface of the bone can be demineralized, with the demineralization extending to a depth of from about 100 to 5000 µm from the surface of the bone material (see Col. 8, ll. 25 – 31), wherein the term “bone powder” refers to bone particles of a wide range of average particle size ranging from relatively fine powders, to coarse grains, and even larger chips (see Col. 9, ll. 3 – 6), wherein bone material can comprise fibers (see Col. 9, l. 7), wherein the bone fibers may be formed by applying pressure to the bone material, retaining more of the native collagen structure (see Col., 9, ll. 34 – 49), wherein the bone material may comprise autograft or allograft bone (see Col. 10, ll. 65 – 66), wherein the treated bone fibers have increased surface area by from about 10.0 to about 100.0% when compared to untreated bone chips or powders (see Col. 11, ll. 15 – 26), wherein the fibers are treated in such a way as to provide increased surface area in a compact shape and size (see Col. 11, ll. 60 – 61), wherein the bone fibers are treated through processes comprising cartridge milling, or vices, cutters, rollers, rotating rasps, or reciprocating blade mills (see Col. 15, ll. 10 – 18), wherein the bone fibers are obtained from bone that is cortical, cancellous or cortico-cancellous of autogenous, allogeneic, xenogeneic, or transgenic origin (see Col. 20, ll. 48 – 50), wherein the bone material is subjected to an acid demineralization step followed by a defatting/disinfecting step, using acids such as hydrochloric acid, as well as organic acids such as formic acid, acetic acid, peracetic acid, citric acid, propionic acid, etc., with the depth of demineralization into the bone surface controlled by adjusting the treatment time, temperature of the demineralizing solution, concentration of the demineralizing solution, and agitation intensity during treatment to result in fully demineralized, partially demineralized, or surface demineralized (see Col. 23, ll. 33 – 46), wherein the demineralized bone may be further treated to effect properties of the bone, such as disrupting the collagen structure of the DBM by methods such as mechanical treatment, or others (see Col. 25, ll. 62 – 66), and wherein the methods comprise obtaining the fibers by shaving, milling, or pressing the sheet or block under aseptic conditions (see Col. 31, ll. 52 - 54). 
Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to fill a bone void by inserting into the defect a bone graft delivery device comprising a porous biodegradable graft body, the graft body comprising partially demineralized bone matrix (DBM) fibers and DBM chips, wherein the bone matrix material is treated by critical point drying (CPD), to maintain or increase the surface area of the bone to a BET surface area of from about 40 to about 100 m2/g, wherein the demineralized bone particles are dispersed in a porous biodegradable graft body, such as a porous mesh bag with pores from about 100 to about 200 µm, as taught by McKay ‘278, wherein demineralization of the bone matrix fibers is accomplished by acid demineralization, wherein a mass of demineralized bone particles has about 80 to about 95% wgt of the particles have a median length of from about 0.5 to about 15 mm, wherein the demineralized bone stock is subject to pressing, such as by pressing the bone using a mortar and pestle, applying a rolling/pressing motion with a rolling pin, or pressing the bone between flat or curved plates, as taught by Morris ‘193, and wherein demineralization of the surface extends to a depth of from about 100 to 5000 µm from the surface of the bone material, with the depth of demineralization into the bone surface controlled by adjusting the treatment time, temperature of the demineralizing solution, concentration of the demineralizing solution, and agitation intensity during treatment to result in surface demineralized bone chips, wherein the bone fibers have an increased surface area resulting from the treatment of from about 10.0 to about 100.0% when compared to untreated bone chips, wherein the bone fibers are treated through processes comprising cartridge milling, or rollers, as taught by Schlachter ‘676.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the disclosure of Morris ‘193 as to the advantages obtained through the use of pressure treatment for subdividing demineralized bone, such as providing intact natural bone collagen fibers as long as the bone stock from which they were obtained (see Col. 4, ll. 52 – 58), and by the teachings of Schlachter ‘676 to the effect that increased surface area allows for a greater degree of interaction between the fibers or chips resulting in an improved cohesion of the final bone material product (see Col. 12, l. 57 – Col. 13, l. 3) .
With respect to the limitation in claim 18 directed to the bone chips having a mineralized non-fibrous core connected to a demineralized surface layer, the Examiner notes that the cited references do not expressly disclose bone material characterized in such fashion.  However, the Examiner notes that McKay ‘278 discloses, as cited in the above rejection, that demineralization can be achieved by any suitable manner, such as acid demineralization, and the depth of demineralization into the bone surface can be controlled by adjusting the treatment time, temperature of the demineralizing solution, concentration of the demineralizing solution, agitation intensity during treatment, as well as other applied forces such as vacuum, centrifuge, pressure, etc. (see ¶[0049]; see also Schlachter ‘676, as cited above).  In comparison, Applicant’s specification, at ¶[0058], discloses acid demineralization processes for achieving surface demineralization of bone chips that are essentially the same as those disclosed in McKay ‘278 and Schlachter ‘676.  In addition, both the cited references and Applicant’s specification teach the same process control parameters for controlling the extent of demineralization.  Thus, it is the Examiner’s position that the processes disclosed by the cited art, which processes are substantially the same as those disclosed by Applicant, would necessarily display a structure that would read on the limitation in question.  In addition, or in the alternative, controlling the conditions of demineralization and compression to obtain a structure that reads on the limitation in question would amount to nothing more than an optimization of a result-effective variable, consistent with the teachings of the references as cited above, the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
With respect to the limitations recited in claims 18 and 19 directed to “surface demineralized” bone chips (claim 18), and “fully demineralized” bone fibers (claim 19), the Examiner notes that, as described above, the reference discloses a plurality of embodiments that encompass a limited number of possible combinations of fibrous bone material (bone fibers, bone chips, surface demineralized, or fully demineralized).  It is the Examiner’s position that it would have been prima facie obvious to use any one of these embodiments in a bone graft to fill a bone void.  Thus, such bone graft would include surface demineralized bone chips and fully demineralized bone fibers and, therefore, read on the limitations in question.
With respect to the quantitative limitations directed to the BET surface area and the D50 particle size distribution of the bone chips used in the method of the invention as recited in claim 18, the Examiner notes that the cited reference does not disclose a range of surface areas or particles sizes that are exactly congruous with the claimed range.  However, it is the Examiner’s position that the reference discloses a range of surface areas that significantly overlap with the claimed range and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 18 - 20 and 38 would have been obvious within the meaning of 35 USC §103. 
Response to Applicant’s Arguments 
	The Examiner has fully considered Applicant’s arguments set forth in the Response filed 18 January 2022 but does not find them persuasive.  Applicant first argues that the cited references do not disclose bone chips having “a D50 particle size distribution from about 1.0 to about 5.0 mm.”  However, as set forth in the new grounds of rejection above, Morris ‘193 specifically discloses processed bone chips with median particle sizes in the range of about 2 mm to about 300 mm, and preferably in the range of about 5 to about 50 mm (see Col. 5, ll. 10 – 17), thus reading on this specific limitation, as reasonably interpreted (see § 112(b) rejection, above).  
	Applicant also argues that the cited references do not disclose features recited in the independent claims, directed to demineralized bone chips that “include a core having a fibrous surface layer attached to that core.”  The Examiner respectfully disagrees.
	It is the Examiner’s position, as fully supported by the teachings of the cited references, particularly Morris ‘193 and Schlachter ‘676, that one of ordinary skill in the relevant art would recognize that the result of the application of mechanical pressure to the surface-demineralized bone chips would be a function of the specific pressures applied – higher pressures resulting in complete separation of fibers, while lower pressures, such as that recited in claim 38, would necessarily result in the pressure-treated bone chips retaining the fibrous surface without complete separation from the chips, given that the claimed and disclosed pressures significantly overlap.  Neither the pending claims nor Applicant’s specification disclose differences between the processes used in the method of the claimed invention that would be recognized as producing a different result at the same pressure applied.  As for any differences resulting from the demineralization processes, the Examiner notes that the cited references expressly disclose conditions for acid demineralization that control the depth of such demineralization and, as expressly disclosed in Schlachter ‘676 (see Col. 8, ll. 25 – 31).  Consequently, the same process, applied in the same manner as taught by the cited references would produce the same result as that claimed.
	Applicant argues that the similarities between processes utilized in the prior art and the processes of the invention as claimed “do not disclose the desired final shape.”  However, Applicant’s argument fails to take into consideration either the logical structure of the rejection, or the logic of the argument based on similarities between processing conditions.  Applicant’s argument seems to be based to some extent on an assertion that none of the references taken individually disclose the “final shape” of the demineralized bone chips and, therefore, the references do not provide motivation  for their combination.  However, Applicant is reminded that all that is required is a rationale that would be recognized by one of ordinary skill in the art.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419.
 	Applicant further argues that “[o]ne of ordinary skill in the art has no reason to arbitrarily stop pressure treatment in the middle of the process to check if the intermediate result is a desired product as currently claimed, except through improper hindsight using the present application as a road map.”  Again, the Examiner respectfully disagrees.
	Applicant’s base the argument on the assertion that “[i]f the pressure treated surface demineralized bone chips are subjected to pressures in excess of 10,000 psi and/or subjected to many pressure events, the surface demineralized fibrous bone chip layers separate and fall apart from the core (as shown in FIG. 5 below) and take on the characteristics of a powder or a regular fiber.”  However, Morris ‘193 explicitly discloses that the pressure applied is, preferably, between about 5,000 to about 20,000 psi (see Col. 5, ll. 7 – 10).  Consequently, there is a considerable overlap between the disclosed pressure range and the range that Applicant asserts results in a surface demineralized bone chip wherein the outer fibrous layer is still connected to the demineralized core.  Thus, the logical conclusion here is that, consistent with Applicant’s assertion, pressures at less than  10,000 psi result in structures that correspond to the claimed embodiment.  As to the assertion of the use of “improper hindsight” in selecting the lower, overlapping range of pressure conditions, it is the Examiner’s position that it would have been prima facie obvious to use any of the disclosed pressure conditions, a substantial proportion of which would lead to the structure as claimed.
	Consequently, based on the above discussion, Applicant’s arguments are unpersuasive, and claims 18 – 20 and 38 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619